48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Lorenzo Aviles MONTOYA, Defendant-Appellant.
No. 94-10399.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Lorenzo Aviles Montoya appeals his conviction by guilty plea to carjacking with serious bodily injury and aiding and abetting, in violation of 18 U.S.C. Secs. 2119 and 2.  Montoya contends that the district court erred in denying his motion to dismiss the indictment based on the unconstitutionality of Sec. 2119.  Because Montoya entered his plea agreement pursuant to Fed.R.Crim.P. 11 without reserving in writing his right to appeal the denial of his motion to dismiss, we lack jurisdiction over this appeal.  See United States v. Echegoyen, 799 F.2d 1271, 1275-76 (9th Cir.1986).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3